704 S.E.2d 280 (2010)
STATE
v.
Bobby Joe REID, Jr.
No. 280P09-6.
Supreme Court of North Carolina.
November 4, 2010.
Bobby Joe Reid, Jr., pro se.
Lisa Y. Harper, Assistant Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 5th of October 2010 by Defendant for Appeal to the Supreme Court of En Banc Writ of Mandamus Against Prison and State Prison FCC and DCC Board Hearings:
"Motion Dismissed by order of the Court in conference this the 4th of November 2010."